Citation Nr: 1731316	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from July 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.

In July 2009, the Board denied the Veteran's claim for benefits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The Court concluded that the medical examination used by the Board in denying the Veteran's claim was inadequate for rating purposes and, following that determination, the Court vacated and remanded the claim to the Board for further action.  This occurred in August 2011.  

The Board then remanded the claim for the purpose of obtaining additional medical evidence.  In May 2013, the Board issued a decision that once again denied the Veteran's claim.  In a memorandum decision issued in July 2014, the Court found that the medical opinions relied upon by the Board were inadequate used in denying the Veteran's claim was deficient.  The claim has since been returned to the Board for further action.  

As reported above, the Court has found that the medical examinations used by the Board were deficient.  Most recently, the Court found that the VA examiner had not considered the Veteran's in-service back injuries as well as his duties as a hull technician when the examiner concluded that the Veteran's current back disorder was not related to service.  Also called into question was the statement given by the examiner concerning the longevity of the back disability.  That is, the examiner suggested that the Veteran's current back disorder was age-related or somehow due to the Veteran's post-service activities.  However, the examiner did not provide any comment on the Veteran's post-service medical records which showed that the Veteran sought medical attention for a lower back condition within three years of his discharge from service when the Veteran was in his mid-twenties and unemployed since service.  The Court's decision requires that the Veteran be afforded an adequate examination.  

In May 2015, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the record reveals that in the April 2006 initial application for compensation benefits and in a VA Form 21-4142, authorization and consent to release information, the Veteran identified private treatment records by Dr. Loey Kousa located in Paintsville, Kentucky.  The Veteran indicates that Dr. Kousa treated him for the low back disability to include disc herniation and osteoarthritis.  The record shows that the AOJ sent a letter to Dr. Kousa in December 2006 and requested copies of the Veteran's treatment records.  There was no response to this request and a follow-up request was not made.  Of record is a report of an October 2005 MRI of the lumbar spine.  This report was not generated by Dr. Kousa but the report indicates that Dr. Kousa ordered the MRI.  

38 C.F.R. § 3.159(c)(1) provides that VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity.  Reasonable efforts must include an initial request for the records and at least one follow-up request, if the records are not received.  

The Board finds that the AOJ must make a follow-up request for the treatment records by Dr. Kousa since these records are relevant to the issue on appeal.  

The Board further finds that if relevant treatment records from Dr. Kousa are obtained, the AOJ should request the VA examiner who rendered the April 2017 VA examination and opinion to review the treatment records and render an addendum opinion as to whether any current back disability to include osteoarthritis and herniated disc is related to disease or injury or other event in active service.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and ask him to provide any updated information and the necessary authorization so that the AOJ may make an attempt to obtain copies of treatment records from by Dr. Loey Kousa located in Paintsville, Kentucky.  If the Veteran provides the necessary authorizations, obtain legible copies of the Veteran's treatment records from Dr. Kousa dated from 2005 to present and incorporate them into the claims file.  Please document the efforts to obtain the above records.

2.  If relevant treatment records from Dr. Kousa are obtained, ask the VA examiner who conducted the April 2017 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability to include osteoarthritis and herniated disc is related to disease or injury or other event in active service.

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




